Citation Nr: 1034707	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-07 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active military duty from April 1942 to 
July 1945.  He died in September 2007.  The appellant is his 
surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision issued by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in part, denied the appellant's claim for 
service connection for the Veteran's cause of death.  A February 
2009 rating decision confirmed and continued the denial for the 
claim for service connection for the Veteran's cause of death.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

To establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by active service caused, or contributed substantially 
or materially to cause, that death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312 (2009). 

In order to be a contributory cause of death, it must be shown 
that there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death," thereby contributing substantially or materially to the 
cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1). 

The Veteran died in September 2007.  His death certificate listed 
the immediate cause of his death as cardiovascular accident, 
congestive heart failure and coronary atherosclerosis.  Dementia 
was originally listed on the death certificate as a significant 
factor contributing to, but not resulting in, the cause of death.  
The death certificate was later amended by affidavit to add 
malaria as a significant factor contributing to, but not 
resulting in, the cause of death.

The appellant and her representative contend that the Veteran's 
service-connected malaria was a contributory cause of his death. 

VA records show that at the time of the Veteran's death he was 
service connected and in receipt of a 0 percent disability rating 
for malaria, a 100 percent disability rating for hearing loss and 
a 10 percent disability rating for tinnitus. 

In a November 2008 letter, a VA physician indicated that there 
was a "possibility that the Veteran suffered from P. Malariae".  
However, the physician also determined that the etiologic 
contribution of possible persistent malaria to the Veteran's 
death would be speculative at best.

According to the death certificate, the Veteran had been a 
resident of a nursing care facility for several years.  It also 
appears that prior to his last hospitalization at the Columbia, 
Missouri VAMC from July 12 to July 16, 2007, he had been a 
patient at the Lake Regional Hospital beginning July 8, 2007.  
Records from the Osage Beach Health Care Center and the Lake 
Regional Hospital should be obtained. 

VA will provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if the VA 
determines it is necessary to decide the claim.  See 38 C.F.R. § 
3.159(c)(4) (2009).  In light of the cumulative record, the Board 
has determined that a medical opinion is needed to determine the 
etiology of the Veteran's cause of death and whether his service-
connected malaria was a contributory cause of his death. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to contact the appellant 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated the Veteran for malaria in the 10 
years prior to his death.  Also of interest 
are the Veteran's medical records from the 
Osage Beach Health Care Center for the year 
prior to his death and the Lake Regional 
Hospital records for the period of 
hospitalization beginning July 8, 2007.  
After the appellant has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the appellant, a notation to that effect 
should be inserted in the file.  The 
appellant and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review. 

2.  After the above development has been 
completed, the Veteran's claims file should 
be reviewed by a VA physician familiar with 
infectious diseases, for an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that the Veteran's malaria was a 
principal or contributory cause of his 
death in September 2007.  The Veteran's 
claims folder must be made available to the 
physician issuing the opinion for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal (entitlement to service 
connection for the cause of the Veteran's 
death) should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.   Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


